PER CURIAM.
The defendant, Andrew Moore, was tried by jury and convicted of two (2) separate charges of simple burglary. LSA-R.S. 14:62. He was sentenced to five (5) years on each conviction; sentences to run consecutively.
As he was not informed of his right to appeal, through habeas corpus procedures the defendant was granted an out-of-time appeal. In the order granting the appeal the trial judge “recalled, set aside, annulled and vacated” the sentences imposed upon the defendant. The minutes do not show that the defendant was re-sentenced. Therefore, we note, ex proprio motu, that the defendant is not presently under sentence for his convictions. The defendant can only appeal from final judgments, such as one which imposes sentence after conviction. La.C.Cr.P. Art. 912.
For the reasons assigned, the appeals are dismissed, and these cases are remanded to the Tenth Judicial District Court for sentencing in conformity with law.